No. 96-689

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                               1997


IN RE MARRIAGE      OF

JACK N. KINNEY,

               Petitioner and Respondent,

         and

SANDRA L. ROBERTS NELSON-KINNEY,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Fifth Judicial District,
                      In and for the County of Jefferson,
                      The Honorable Frank M. Davis, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      Sandra L. Roberts Nelson-Kinney, Pro Se, Clancy, Montana

               For Respondent:

                      Eric Rasmusson, Attorney at Law, Boulder, Montana


                                                           Submitted on Briefs: May 22, 1997
                                                                       Decided:   June   9 I 1997
Filed:
                                      MEMORANDUM

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1995 Internal

Operating Rules, the following decisionshallnot be cited asprecedentand shall be published

by its filing as a public document with the Clerk of the SupremeCourt and by a report of its

result to State Reporter Publishing Company and West Publishing Company.

       This is an appeal,pro se, by SandraL. Roberts Nelson-Kinney. Sandraappealsfrom

the final decreeof dissolution issuedby the Fifth Judicial District Court, Jefferson County.

She disagreeswith the distribution of real property. We affirm.

       The parties were married on January 19, 1982, and their marriage was dissolved on

October 9, 1991. The October 9, 1991, decreeof dissolution disposedof all matters except

the issueof disposition of real property, due to the interest of a third party. The real property

at issue is located at 78 and 80 Alhambra Road, Clancy, Montana.

       On or about April 9, 1996, Jack N. Kinney filed his request to finalize the decree of

dissolution. The District Court held a hearing on May 2, 1996. After the hearing, the

District Court entered findings of fact, conclusionsof law, and a final decree of dissolution.

The District Court awarded the real property at issueto Jack.

       Following entry ofthe District Court’s findings of fact, conclusionsof law, and decree,

Sandra, appearing pro se, filed an appeal. This Court summarizes Sandra’sassertions,

statements,and arguments in her initial brief as follows: (1) alleged marital misconduct by

Jack, (2) Sandra’sallegeddesireto reconcile with Jack; (3) re-open the entire proceedings,

including the 1991decreeof dissolution; (4) District Court JudgeFrank M. Davis, attorney

                                               2
Bob Cummings, counselfor Jack, and the entire legal systemhasconspiredto deprive Sandra

of the Clancy property; (5) other judicial proceedings she was involved with in some

capacity; (6) allegationsthat Jackphysically, sexually, and emotionally abusedSandraduring

the course of the marriage; and (7) Jack’salleged link to white supremacist groups. This

Court concludes that the foregoing arguments are irrelevant and do not concern the issue

before this Court.

       In the District Court’s findings of fact, conclusions of law, and decree, Judge Davis

found that Jack and his brother, Ken, purchasedthe real property in July 1981, and that they

made all the payments and improvements thereon. The District Court determined that there

was no credible or admissibleevidenceof any financial contribution made by Sandrafor the

purchaseof the property. The District Court also consideredsuch factors as the length of the

marriage, the comparative agesand health, employment statusand skills, respective income,

respective contributions, and source of property. These factors, as set forth in 5 40-4-202,

MCA, were resolved by the District Court in favor of Jack and against Sandra.

       Having reviewed the entire record in this case, we conclude that there was no

reversible error committed by the trial court and we agreewith the District Court’s rationale

and decisionin its findings of fact and conclusionsof law datedNovember 6, 1996,and final

decree of dissolution entered on November 22, 1996.

       Affirmed.




                                              3
                                          June 9, 1997


                                  CERTIFICATE     OF SERVICE

I hereby certify that the following certified order was sent by United States mail, prepaid, to the
following named:

SANDRA L. ROBERTS NELSON-KINNEY
80 OLD ALHAMBRA ROAD
CLANCY MT 59634

ERIC RASMUSSON
ATTORNEY AT LAW
PO BOX 581
BOULDER MT 59632-0587


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STATE OF MONTANA